EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Al Fasulo 7/1/2022.
This application has been amended as follows:

*Claim 1 has been replaced with:
-- (Currently Amended) A method comprising:
	at a router in a network of routers:
	forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router;
	determining packet loss experienced by each of the flows traversing the common link;
	aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
	when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages; 
	forwarding the flows and the populated in-band messages along the distinct network paths to respective receiver endpoints; and
	at the respective receiver endpoints, forwarding the aggregate packet loss included in the populated in-band messages to the respective sender endpoints so the respective sender endpoints have common packet loss information for the common link on which to base decisions as to whether to switch from a delay-based congestion control mode to a loss-based congestion control mode when implementing dual-mode congestion control of the flows.--

*Claim 3 has been replaced with:
-- (Currently Amended) The method of claim 1, wherein: 
	the determining includes determining that a first flow of the flows originated at a first sender endpoint, among the respective sender endpoints, did not experience any packet loss at the common link, while a second flow of the flows originated at a second sender endpoint, among the respective sender endpoints, experienced packet loss at the common link; 
	the aggregating includes aggregating into the aggregate packet loss the packet loss experienced by the second flow; and 
	the forwarding to the respective sender endpoints includes forwarding to the first sender endpoint and to the second sender endpoint the aggregate packet loss that indicates the packet loss experienced by the second flow.--

*Claim 4 has been replaced with:
--(Currently Amended) The method of claim 1, further comprising, at the respective receiver endpoints:
	copying the aggregate packet loss from the populated in-band messages to respective aggregate loss reports.--

*Claim 5 has been replaced with:
--(Currently Amended) The method of claim 1, further comprising, at the respective sender endpoints:
	receiving the aggregate packet loss; and 
	imposing the dual-mode congestion control on the flows originated at the respective sender endpoints based on the aggregate packet loss.--

*Claim 6 has been replaced with:
-- (Currently Amended) The method of claim 1, further comprising, at a sender endpoint among the respective sender endpoints:
	receiving the aggregate packet loss; 
	when the aggregate packet loss indicates that a flow, among the flows originated at the sender endpoint, experienced packet loss at the common link, switching to the loss-based congestion control mode; 
	when the aggregate packet loss indicates that the flow originated at the sender endpoint did not experience packet loss at the common link in a past predetermined time period, switching to the delay-based congestion control mode; and
	otherwise maintaining a current congestion control mode.--

*Claim 8 has been replaced with:
-- (Currently Amended) A system comprising:
	a router among a network of routers, the router configured to perform:
	forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router;
	determining packet loss experienced by each of the flows traversing the common link;
	aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
	when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages; and
	forwarding the flows and the populated in-band messages along the distinct network paths to respective receiver endpoints,
	wherein the respective receiver endpoints are configured to perform: 
	forwarding the aggregate packet loss included in the populated in-band messages to the respective sender endpoints, so the respective sender endpoints have common packet loss information for the common link; and 
	when implementing dual-mode congestion control of the flows, deciding whether to switch from a delay-based congestion control mode to a loss-based congestion control mode based on the common packet loss information for the common link.--

*Claim 10 has been replaced with:
-- (Currently Amended) The system of claim 8, wherein the router is configured to perform: 
	the determining by determining that a first flow of the flows originated at a first sender endpoint, among the respective sender endpoints, did not experience any packet loss at the common link, while a second flow of the flows originated at a second sender endpoint, among the respective sender endpoints, experienced packet loss at the common link; 
	the aggregating by aggregating into the aggregate packet loss the packet loss experienced by the second flow; and 
	the forwarding to the respective sender endpoints by forwarding to the first sender endpoint and to the second sender endpoint the aggregate packet loss that indicates the packet loss experienced by the second flow.--

*Claim 11 has been replaced with:
-- (Currently Amended) The system of claim 8, wherein the respective receiver endpoints are further configured to perform:
	copying the aggregate packet loss from the populated in-band messages to respective aggregate loss reports.--

*Claim 12 has been replaced with:
-- (Currently Amended) The system of claim 8, wherein the respective sender endpoints are further configured to perform:
	receiving the aggregate packet loss; and 
	imposing the dual-mode congestion control on the flows originated at the respective sender endpoints based on the aggregate packet loss.--

*Claim 13 has been replaced with:
-- (Currently Amended) The system of claim 8, wherein a sender endpoint among the respective sender endpoints is configured to perform:
	receiving the aggregate packet loss; 
	when the aggregate packet loss indicates that a flow, among the flows originated at the sender endpoint, experienced packet loss at the common link, switching to the loss-based congestion control mode; 
	when the aggregate packet loss indicates that the flow originated at the sender endpoint did not experience packet loss at the common link in a past predetermined time period, switching to the delay-based congestion control mode; and
	otherwise maintaining a current congestion control mode.--

*Claim 15 has been replaced with:
-- (Currently Amended) Non-transitory computer readable media encoded with instructions that, when executed by one or more processors of a router in a network or routers, cause the one or more processors to perform:
	forwarding flows of packets, and in-band messages associated with the flows, originated at respective sender endpoints along distinct network paths each including multiple links, such that the flows merge at a common link served by the router, wherein the in-band messages each includes a Session Traversal Utilities for NAT (STUN) request including an identifier of one of the respective sender endpoints, an identifier of one of respective receiver endpoints, and a field for aggregate packet loss;
	determining packet loss experienced by each of the flows traversing the common link;
	aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
	when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages; and
	forwarding the flows and the populated in-band messages along the distinct network paths to the respective receiver endpoints.--

*Claim 16 has been replaced with:
-- (Currently Amended) The non-transitory computer readable media of claim 15, further comprising instructions to cause the one or more processors to perform:
	at the respective receiver endpoints, upon receiving the populated in-band messages, forwarding to the respective sender endpoints the aggregate packet loss from the populated in-band messages, so that the respective sender endpoints have common packet loss information for the common link on which to base decisions as to whether to switch from a delay-based congestion control mode to a loss-based congestion control mode when implementing dual-mode congestion control of the flows.--

*Claim 18 has been replaced with:
-- (Currently Amended) The non-transitory computer readable media of claim 16, further comprising instructions to cause the one or more processors to perform, at the respective receiver endpoints:
	copying the aggregate packet loss from the populated in-band messages to respective aggregate loss reports, 
	wherein the instructions to cause the one or more processors to perform the forwarding include instructions to cause the one or more processors to perform forwarding to the respective sender endpoints the respective aggregate loss reports.--

*Claim 20 has been replaced with:
-- (Currently Amended) The non-transitory computer readable media of claim 16, further comprising instructions to cause the one or more processors to perform, at a sender endpoint among the respective sender endpoints:
	receiving the aggregate packet loss; 
	when the aggregate packet loss indicates that a flow, among the flows originated at the sender endpoint, experienced packet loss at the common link, switching to the loss-based congestion control mode; 
	when the aggregate packet loss indicates that the flow originated at the sender endpoint did not experience packet loss at the common link in a past predetermined time period, switching to the delay-based congestion control mode; and
	otherwise maintaining a current congestion control mode.--

* Paragraph [023] of the specification of the original disclosure has been replaced with the following amended paragraph [023]:

      --[023]   In network environment 100, different types of congestion control algorithms may govern flows F to ensure the flows have data/packet rates commensurate with available transmission bandwidths along the network paths traversed by the flows.  The different types of congestion control algorithms include pure delay-based congestion control (the delay-based mode) algorithms, pure loss-based congestion control (the loss-based mode) algorithms, or dual-mode congestion control algorithms.  The flows governed by delay-based, loss-based, and dual-mode congestion control algorithms may be referred to as delay-based flows, loss-based flows, and dual-flows, respectively.  Pure delay-based flows, pure loss-based flows, and dual-flows operate in only the delay-based mode, only the loss-based mode, and both delay-based and loss-based modes of congestion control, respectively.  Dual-mode congestion control may be used for latency (i.e., delay)-sensitive applications (e.g., video conferencing), and switches between delay-based and loss-based modes of congestion control. For example, the delay-based mode throttles a sending rate (e.g., data packets per second) for a given flow as soon as an increase in data packet transmission delay is detected.  On the other hand, the loss-based mode generally will not start throttling the sending rate until data packet losses in the flow are detected. The delay-based mode tends to back off the sending rate earlier than (i.e., before) the loss-based mode, and therefore tends to be less aggressive than the loss-based mode.  Examples of algorithms for dual-mode congestion control include candidate proposals at the Internet Engineering Task Force (IETF ) (Real-Time Media Congestion Avoidance Technique) RMCAT Working Group, including Self-Clocked Rate Adaptation for Multimedia (SCREAM) (tools.ietf.org/html/rfc8298) by Ericsson, Network-Assisted Dynamic Adaptation (NADA) (tools.ietf.org/html/draft-ietf-rmcat-nada-09) by Cisco, and Google Congestion Control (tools.ietf.org/html/draft-ietf-rmcat-gcc-02).--

REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/10/2022.
No claims have been cancelled.
No claims have been added.  
Claims(s) 1-20 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 12, filed 6/10/2022, with respect to rejections of claims 1, 8 and 15 under 35 U.S.C. 103 and Examiner’s amendments as shown above have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Szilagyi et al. US 20170373950 (cited in Non-Final Rejection dated 3/16/2022), teaches CE agents deployed on top of any network technology where the network is illustrated as performing routing and where the CE agents collect measurements which include loss measurements per network segments per each flow where the measurements are aggregated and communicated inband and the flows are illustrated as being communicated via a single SGi link with CE Agents located on both sides of the single SGi link where the flows including the in-band information are communicated via the various network segments and teaches providing throughput guidance which include loss information via in-band communication to a plurality of UEs and also a OTT server.
A close reference, Reddy et al. US 20170222917 ((cited in Non-Final Rejection dated 3/16/2022), teaches STUN requests with header extensions (see para. 0032).
A close reference, Wegger et al. US 20140006604, teaches a STUN message associated with probability of packet loss and packet losses at a router (see para. 0028 and 0044).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-7, the cited prior art either alone or in combination fails to teach the combined features of:

when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages; 
forwarding the flows and the populated in-band messages along the distinct network paths to respective receiver endpoints; and
at the respective receiver endpoints, forwarding the aggregate packet loss included in the populated in-band messages to the respective sender endpoints so the respective sender endpoints have common packet loss information for the common link on which to base decisions as to whether to switch from a delay-based congestion control mode to a loss-based congestion control mode when implementing dual-mode congestion control of the flows.

As per claim(s) 8-14, the cited prior art either alone or in combination fails to teach the combined features of:

when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages; and
forwarding the flows and the populated in-band messages along the distinct network paths to respective receiver endpoints,
		wherein the respective receiver endpoints are configured to perform: 
	forwarding the aggregate packet loss included in the populated in-band messages to the respective sender endpoints, so the respective sender endpoints have common packet loss information for the common link; and 
when implementing dual-mode congestion control of the flows, deciding whether to switch from a delay-based congestion control mode to a loss-based congestion control mode based on the common packet loss information for the common link.

As per claim(s) 15-20, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the in-band messages each includes a Session Traversal Utilities for NAT (STUN) request including an identifier of one of the respective sender endpoints, an identifier of one of respective receiver endpoints, and a field for aggregate packet loss;
determining packet loss experienced by each of the flows traversing the common link;
aggregating the packet loss for each of the flows into an aggregate packet loss for the flows at the common link; 
when the in-band messages traverse the common link, populating each of the in-band messages with the aggregate packet loss, to produce populated in-band messages.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464